Citation Nr: 0926792	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  05-09 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for speech and 
comprehension difficulties, post-concussive.

2.  Entitlement to service connection for cervical dysplasia.

3.  Entitlement to an initial increased rating for thoracic 
and lumbar strain with lumbosacral radiculopathy, currently 
evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The Veteran served on active duty from August 1998 to August 
2002. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Cleveland, Ohio, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Veteran's letter to the RO, received in June 2008, raises 
the issue of service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder.  
Inasmuch as this issue has not been developed or certified 
for appellate review, it is not for consideration at this 
time.  It is, however, referred to the RO for appropriate 
action.

When this case was previously before the Board, in January 
2007, the Board denied the claims for increased initial 
ratings for cervical sprain and post-concussive headaches and 
remanded the claims for an increased initial rating for 
thoracic and lumbar strain with lumbosacral radiculopathy as 
well as for service connection for speech and comprehension 
difficulties, post-concussive, and cervical dysplasia for 
further development and consideration, to include providing 
notice of the schedular criteria for rating the spine as in 
effect prior to September 26, 2003 and affording the Veteran 
VA examinations.  38 C.F.R. § 3.156 (2008).  Regrettably, as 
will be explained, the development with respect to the claim 
for an increased initial rating for thoracic and lumbar 
strain with lumbosacral radiculopathy is not in compliance 
with the Board's remand directives.  Thus, unfortunately, the 
Board must again remand this claim to the RO via Appeals 
Management Center (AMC) in Washington, DC.  In addition, 
inasmuch as the Veteran failed to report for her scheduled 
gynecological examination and in light of the remand in this 
case, the claim for service connection for cervical dysplasia 
will also be remanded to afford the Veteran another 
opportunity to undergo the requested examination.  




FINDING OF FACT

The Veteran is not shown to have objective evidence of a 
disability manifested by speech and comprehension 
difficulties.


CONCLUSION OF LAW

A disability manifested by speech and comprehension 
difficulties was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance Requirements

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  That is, by way of a letter dated in 
September 2002 and provided to the appellant prior to the 
September 2003 rating decision on appeal, the RO advised the 
appellant of the evidence needed to substantiate her claims 
and explained what evidence VA was obligated to obtain or to 
assist the appellant in obtaining and what information or 
evidence the appellant was responsible for providing.  
38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Moreover, since her claim for service 
connection is being denied, no effective date or schedular 
evaluation will be assigned, so not receiving notice 
concerning these downstream elements of her claim are 
nonprejudicial, i.e., harmless error.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  See, also, Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

The Board also concludes that VA's duty to assist has been 
satisfied.  The Veteran's service, VA, and private treatment 
records are in the file and she has been afforded a VA 
examination in connection with her claim.  The Veteran has at 
no time referenced available outstanding records that she 
wanted VA to obtain or that she felt were relevant to her 
claim.

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, with respect to each 
claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran).

Analysis

As noted above, service connection will be granted for 
disability resulting from injury or disease incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  If a condition noted during service is 
not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The Veteran asserts that she is entitled to service 
connection for a disorder manifested by speech and 
comprehension difficulties in connection with a concussion 
which she sustained during service when she was involved in 
an automobile accident.  

Service treatment records reflect that the Veteran was 
involved in an automobile accident in June 2001.  Treatment 
reports in connection with this incident show that, although 
she did not hit her head and there was no loss of 
consciousness, she reported complaints of feeling dizzy with 
prolonged standing, blurred vision, forgetfulness, and 
concentration difficulties.  Physical examination revealed 
that the Veteran was alert, cranial nerves were intact, 
alternating rapid movements were good, there was no pronator 
drift, she had normal gait, and accurate finger to nose 
testing.  The impression was mild concussion and the examiner 
noted "normal neuro exam."  Similarly, a subsequent 
examination report, dated in June 2001, notes the Veteran's 
complaint of difficulty concentrating with reading and 
includes an impression of post-concussion syndrome.  Service 
treatment reports dated in August 2001 and September 2001 
also note the Veteran's symptoms of decreased memory, 
occasional blurry vision, and trouble concentrating.  The 
August 2001 treatment report reflects that the Veteran was 
told that these symptoms are normal for someone suffering 
from a concussion and that they will improve with time.  
Service treatment records reflect that neurological 
examinations were consistently normal and the Veteran denied 
loss of memory or other neurological symptoms upon separation 
examination in February 2002.  Significantly, these records 
are silent with respect to a diagnosis of a disorder 
manifested by speech and comprehension difficulties.  

A July 2003 report of VA examination notes the Veteran's 
complaints of difficulty with speech, comprehension, and 
memory.  No assessment with respect to these symptoms is 
provided and it is noted that the Veteran should be further 
evaluated by psychiatry.  

Post-service VA and private treatment reports reflect that 
the Veteran was involved in another automobile accident in 
February 2005.  These records reflect that she is a college 
student and planned to attend graduate school after 
completing her undergraduate studies in 2006.  These records 
are silent with respect to complaints of speech or 
comprehension difficulties.  

A March 2006 report of VA examination for neurological 
disorders reflects that the Veteran reported that her speech 
problems have almost resolved; however, she still notes 
difficulty with remembering things.  The examiner noted that 
the Veteran displayed normal speech and responsiveness in 
terms of both affect and content to questions.  No diagnosis 
was provided and it was agreed that the Veteran would undergo 
psychiatric and neuropsychiatric examination.  

An April 2008 report of VA psychiatric examination notes that 
the Veteran reported that she occasionally stutters but feels 
that it is "nothing outlandish."  She also reported that 
her speech has improved since the time of her in-service 
motor vehicle accident.  With respect to comprehension, the 
Veteran reported that it takes her longer to understand 
things than it did prior to the motor vehicle accident; 
however, this is not as much of a problem as it originally 
was because she has learned to deal with it.  The examiner 
noted that the Veteran has finished a Bachelor's Degree in 
Psychology and has just completed her Master's work in Sports 
Psychology.  Mental status examination included a finding 
that speech was articulate with normal rate, rhythm, tone, 
and volume.  Remote memory was intact and short term recall 
was impaired for three items at five minutes with one out of 
three items recalled at five minutes.  The examiner concluded 
that, "[i]n terms of speech and comprehension difficulties, 
postconcussive, there are no findings during the psychiatric 
interview to suggest that these symptoms are currently 
significant or that they interfere with employment or social 
functioning.  A psychiatric diagnosis to which the symptoms 
could be attributable has not been made.  Therefore, there is 
no determination that the symptoms are related to [or] 
aggravated by the Veteran's active duty service.  It is felt 
that neuropsychological testing will be necessary to make a 
final determination in this case."  

A May 2008 report of VA neuropsychiatric examination notes 
that the Veteran performed very poorly on testing and, in 
light of her academic history, concluded she did not put 
forth sufficient effort on testing and test results do not 
portray a valid reflection of her current level of cognitive 
functioning.  Specifically, the examiner concluded that the 
Veteran's "neuropsychological test scores are not valid and 
cannot be used to validate any residual cerebral dysfunction 
from her automobile accidents.  Realistically, her ability to 
function consistently at an above-average level in graduate 
school at a major university (University of Tennessee) 
documents an excellent recovery of cognitive functioning from 
any initial concussive event she may have suffered in her 
automobile accidents."  A diagnosis with respect to the 
Veteran's symptoms of speech and comprehension difficulties 
was not provided.  

Upon consideration of the foregoing, the Board finds that the 
Veteran's service connection claim for a disorder manifested 
by speech and comprehension difficulties must be denied as 
there is no objective evidence reflecting that she currently 
has a disorder manifested by speech and comprehension 
difficulties and she does not claim that these symptoms have 
been diagnosed as manifestations of a disorder.

The Board acknowledges the Veteran's contention of 
experiencing speech and comprehension difficulties; however, 
these symptoms, without a diagnosed or identifiable 
underlying malady or condition, do not, in and of themselves, 
constitute a disability for which service connection may be 
granted.  See Sanchez- Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  Significantly, there is no pathology to 
account for the Veteran's current speech and comprehension 
complaints.  Without a currently diagnosed disability, 
service connection may not be granted.  See Brammer, supra.

The Board also acknowledges that the Veteran is competent to 
describe her changed speech and comprehension symptomatology.  
See Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. 
§ 3.159(a)(2).  However, as a layperson, she is not competent 
to diagnose any medical disability or render an opinion as to 
the cause or etiology of any current disorder because she has 
not been shown to have the requisite medical expertise.  See, 
e.g., Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

Accordingly, the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection for a disability manifested 
by speech and comprehension difficulties is denied.


REMAND

In its January 2007 remand, the Board stated the following:  

Initially, as it relates to the issue of increased 
initial rating for thoracic and lumbar sprain with 
lumbosacral radiculopathy, it is important to note 
that there have been changes in the spine ratings 
since the implementation of this claim in September 
2002.  Of import, is that the veteran's spinal 
condition for thoracic and lumbar sprain has been 
combined throughout the rating period.  However, 
prior to the change in spinal ratings, the 
diagnostic codes for thoracic and lumbar spines 
were separately rated disabilities.  Prior to 
September 26, 2003, the thoracic spine criteria 
were separate from the lumbar spine criteria.  Here 
either the old or new rating criteria may apply, 
although the new rating criteria are only 
applicable since their effective date.  VAOPGCPREC 
3-2000.  In order to give the veteran every 
opportunity to pursue her claim, she should be 
given the rating criteria for thoracic spine and 
lumbar spine separately in effect prior to 
September 26, 2003.  Therefore, she should have 
both disabilities separately rated.

In this regard, it is noted that the January 2007 Board 
remand did not include the above instruction in an action 
paragraph.  Nevertheless, the remand contained the above 
development requirement.  

Pursuant to the January 2007 Board remand, the AMC sent the 
Veteran a January 2007 letter.  However, this letter did not 
provide the criteria for rating the thoracic spine and lumbar 
spine separately as in effect prior to September 26, 2003.  
In addition, although the AMC readjudicated the Veteran's 
claim in a May 2009 supplemental statement of the case, the 
thoracic and lumbar spine was not rated separately prior to 
September 26, 2003, as instructed in the January 2007 remand.  

The Court has held that a remand confers on the Veteran, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  On 
remand, the RO should send another letter providing the 
criteria for rating the thoracic spine and lumbar spine 
separately as in effect prior to September 26, 2003, and 
readjudicate both disabilities separately prior to September 
26, 2003, as instructed by the January 2007 Board remand.  

Additionally, review of the claims file suggests that the 
Veteran continues to receive medical treatment from VA.  
However, due to the length of time that this appeal has been 
on-going, the most recent VA treatment records contained in 
her claims file are dated in November 2006.  Any VA medical 
records are deemed to be constructively of record in 
proceedings before the Board and should be obtained prior to 
further review of the claims file.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

The Board also notes that the Veteran was scheduled to 
undergo a VA gynecologic examination in December 2008 to 
determine whether she has a disability related to abnormal 
gynecological findings, to include cervical dysplasia, and 
whether such disability is a result of a condition which had 
its onset in service.  However, the Veteran failed to report 
for this examination.  A review of the file indicates that 
the Veteran made no attempt to reschedule this examination or 
provide an explanation for her failure to report.  However, 
since the case is being remanded to provide the Veteran 
notice of the schedular criteria for rating the thoracic and 
lumbar spine as in effect prior to September 26, 2003, the 
Board finds that the Veteran should be afforded another 
opportunity to undergo a VA gynecologic examination.

In this regard, the Board notes that letters from VA to the 
Veteran dated in May 2009 and June 2009 were sent to 
different addresses and both letters were returned.  The May 
2009 letter was marked "attempted, not known" and the June 
2009 letter was marked "insufficient address."  Thus, it 
appears that VA does not have a current address for the 
Veteran.  It is noted that VA's duty to assist is not always 
a "one-way street."  The appellant has an obligation to 
assist in the adjudication of her claim in notifying VA of 
any change in address.  See Wood v Derwinski, 1 Vet. 
App. 190, 193 (1991); Hyson v. Brown, 5 Vet. App. 262, 265 
(1993) (noting that the Veteran bears the burden of keeping 
VA apprised of his whereabouts and that, where he does not, 
"there is no burden on the part of the VA to turn up heaven 
and earth to find him").  Nevertheless, in order to afford 
the Veteran every consideration with respect to the present 
appeal and to ensure due process, the RO should take this 
opportunity to verify the Veteran's current mailing address.  
Once her current address has been verified, she should be 
provided notice of the schedular criteria for rating the 
thoracic and lumbar spine as in effect prior to September 26, 
2003, and rescheduled for a VA gynecologic examination.

The Board takes this opportunity to advise the Veteran that 
the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for 
a comprehensive and correct adjudication of her claims.  Her 
cooperation in VA's efforts to develop her claim, including 
reporting for any scheduled VA examination, is both critical 
and appreciated.  The Veteran is also advised that failure to 
report for any scheduled examination may result in the denial 
of a claim.  See 38 C.F.R. § 3.655 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appropriate 
entity (the Veteran is unrepresented in 
this appeal) and request information 
regarding her current mailing address.  If 
the address is unavailable, the claims 
file must be properly documented.

2.  Provide the Veteran notice of the 
criteria for rating the thoracic spine and 
lumbar spine separately as in effect prior 
to September 26, 2003, codified at 
38 C.F.R. § 4.71a (2003) and inform her 
that she may submit any evidence or 
information to support her claim in light 
of this criteria.

3.  The RO should contact the Veteran and 
request that she furnish the names, 
addresses, and dates of treatment of all 
medical providers, VA as well as non-VA, 
from whom she has received treatment for 
her claimed disabilities since November 
2006.  After obtaining any necessary 
authorization from the Veteran, the RO 
should attempt to obtain a copy of all 
indicated records not already associated 
with the claims folder.

4.  Schedule the Veteran for an 
examination to determine the current 
nature and etiology of a disability 
manifested by cervical dysplasia.  Based 
upon examination of the Veteran and review 
of her pertinent medical history, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not that the Veteran has a gynecological 
disability reflected by her high cervical 
dysplasia, and if so, whether this 
disability had its onset, as evidenced by 
cervical dysplasia, in service.  The 
rationale for all opinions must be 
provided.  If the requested opinion cannot 
be rendered without resort to speculation, 
the examiner should so state.

The Veteran should be advised that failure 
to appear for an examination as requested, 
and without good cause, could adversely 
affect her claim, to include denial.  See 
38 C.F.R. § 3.655 (2008).

5.  To avoid another remand, ensure that 
all requested action has been completed 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  38 C.F.R. § 4.2; 
Stegall v. West, 11 Vet. App. 268 (1998).

6.  Upon completion of the requested 
development, the RO should readjudicate 
the claims on appeal, including 
consideration of the pre- and post-2002 
and 2003 criteria for evaluating thoracic 
spine and lumbar spine disorders.  If the 
decisions are adverse to the Veteran, she 
(and any subsequently appointed 
representative) should be provided with an 
appropriate Supplemental Statement of the 
Case, which sets forth the applicable 
legal criteria pertinent to this appeal, 
and she should be given the opportunity to 
respond thereto.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


